PER CURIAM:
Coy E. Pless, Jr., appeals from the district court orders dismissing his motion to quash several Internal Revenue Service summonses and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Pless, No. 6:05-cv-02974-GRA (D.S.C. Nov. 18 & Dec. 6, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.